 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2388 Page 1 of 17



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   YOUSSIF KAMAL, GILLIAN NEELY,                      Case No.: 18-CV-1298 TWR (AGS)
     RICHARD LICHTEN, SUSAN COX,
12
     NICK TOVAR, MICHELE KINMAN,                        ORDER: (1) DENYING WITHOUT
13   ASHLEY PETEFISH, and TERRI                         PREJUDICE PLAINTIFFS’ MOTION
     BROWN, on their own behalf and on                  TO FILE UNDER SEAL,
14
     behalf of all others similarly situated,           (2) GRANTING PLAINTIFFS’
15                                    Plaintiffs,       MOTION FOR LEAVE TO FILE A
                                                        SECOND AMENDED COMPLAINT,
16   v.                                                 AND (3) SETTING HEARING ON
17                                                      PLAINTIFFS’ MOTION FOR CLASS
     EDEN CREAMERY, LLC, dba HALO
                                                        CERTIFICATION
18   TOP CREAMERY, and JUSTIN T.
     WOOLVERTON,
19                                                      (ECF Nos. 77, 78, 79, 82, 87)
                                    Defendants.
20
21         Presently before the Court are Plaintiffs Youssif Kamal, Gillian Neely, Richard
22   Lichten, Susan Cox, Nick Tovar, Michele Kinman, Ashley Petefish, and Teri Brown’s
23   Motions (1) to File Portions of Documents Conditionally Under Seal (“Mot. to Seal,” ECF
24   No. 77), (2) for Leave to File a Second Amended Complaint (“Mot. to Amend,” ECF No.
25   79), and (3) for Class Certification Pursuant to Fed. R. Civ. Proc. 24(a) and 23(b)(2) and
26   23(b)(3) (“Mot. for Class Certification,” ECF No. 82), as well as Defendants Eden
27   Creamery, LLC and Justin T. Woolverton’s Response in Opposition to (“Opp’n,” ECF No.
28   88) and Plaintiffs’ Reply in Support of (“Reply,” ECF No. 93) the Motion to Amend and

                                                    1
                                                                               18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2389 Page 2 of 17



 1   Defendants’ Response in Support of (“Resp.,” ECF No. 86) the Motion to Seal. Briefing
 2   on Plaintiffs’ Motion for Class Certification was suspended pending resolution of the
 3   Motion to Amend. (See ECF Nos. 94, 102.)
 4           The Court concludes that the Motions to Seal and to Amend are suitable for
 5   resolution on the papers without oral argument pursuant to Civil Local Rule 7.1(d)(1).
 6   Having carefully considered Plaintiffs’ proposed Second Amended Class Action
 7   Complaint for Damages, Injunctive Relief, and Restitution (“SAC,” ECF No. 78-1); the
 8   Parties’ proposed redactions to the Proposed Second Amended Complaint (ECF Nos. 78,
 9   87); the Parties’ arguments; and the law, the Court DENIES WITHOUT PREJUDICE
10   Plaintiffs’ Motion to Seal, DENIES Plaintiffs’ Motion to Amend, and SETS a hearing on
11   Plaintiffs’ Motion for Class Certification.
12                                        BACKGROUND
13           On June 15, 2018, Plaintiffs Youssif Kamal and Gillian Neely filed this putative
14   class action against Defendant Eden Creamery on behalf of “[a]ll persons who purchased
15   one or more pint-containers of Halo Top ice cream and who received less than a full pint,”
16   asserting claims for breach of implied contract and violations of California’s Unfair
17   Competition Law (“UCL”), California Business & Professions Code §§ 17200 et seq.;
18   California’s False Advertising Law (“FAL”), California Business & Professions Code
19   §§ 17500 et seq.; and California’s Consumers Legal Remedies Act (“CLRA”), California
20   Civil Code §§ 1770(a)(5), (7), (9). (See generally ECF No. 1.) Plaintiffs’ initial Complaint
21   alleged that Eden Creamery underfilled its “pints” of Halo Top ice cream. (See, e.g., id.
22   ¶ 1.)
23           On August 16, 2018, Eden Creamery moved to dismiss, arguing that its “products
24   are a pint of light ice cream at the time they are made.” (ECF No. 7-1 at 1.) Eden Creamery
25   raised several arguments for dismissal, including preemption, lack of Article III and
26   statutory standing, failure to plead fraud with specificity under Federal Rule of Civil
27   Procedure 9(b), and failure to state a claim for breach of implied contract. (See generally
28   ECF No. 7-1 at 5–22.)

                                                   2
                                                                             18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2390 Page 3 of 17



 1         Plaintiffs filed a First Amended Complaint pursuant to Federal Rule of Civil
 2   Procedure 15(a)(1) on September 6, 2018, adding several Plaintiffs (Plaintiffs Lichten,
 3   Cox, Tovar, Kinman, Jacobson, Petefish, and Brown) and Mr. Woolverton as a Defendant.
 4   (See generally ECF No. 8.) Plaintiffs also dropped their breach of implied contract claim
 5   and added claims for common law fraud and violation of state consumer law claims under
 6   the laws of Arizona, Colorado, Illinois, Nevada, New Jersey, and New York. (See
 7   generally id.) Again, Plaintiffs’ theory of liability was that “Halo Top routinely underfills
 8   its pint containers of ice cream.” (See, e.g., id. ¶ 3.)
 9         On November 12, 2018, Defendants again moved to dismiss, claiming that their
10   “products contain a ‘pint’ of ice cream when they are manufactured,” (ECF No. 14-1 at 1),
11   but that, “[a]t certain temperatures, ice cream melts in whole or in part” and “can also
12   experience shrinkage when overrun releases,” which “is not something that happens at the
13   time of manufacture by Eden Creamery.” (Id. at 3 n.1.) Defendants reiterated their
14   arguments from their prior motion to dismiss and added arguments that Plaintiffs failed to
15   assert claims against Mr. Woolverton in his individual capacity, that the fraud claim was
16   barred by the economic loss rule, that the state consumer law claims failed and could not
17   be applied extraterritorially. (See generally id.)
18         The Honorable Cynthia Bashant largely denied Defendants’ motion on June 26,
19   2019. (See generally ECF No. 22). Although Judge Bashant granted Plaintiffs limited
20   leave to amend, (see id. at 40), Plaintiffs elected not to file an amended complaint.
21   Defendants answered on July 19, 2019. (See ECF No. 24.)
22         On October 8, 2019, the Parties filed their Joint Discovery Plan, in which Defendants
23   disclosed that Eden Creamery had been “sold to Wells Enterprises[, Inc. (“Wells”)] in
24   September 2019.” (ECF No. 29 at 4 (citing https://www.latimes.com/business/story/2019-
25   09-16/halo-top-ice-cream-company-issold-to-blue-bunny).)         Defendants also explained
26   that their Halo Top “pints are filled at the time of manufacture” and that “Plaintiffs describe
27   a phenomenon called shrinkage, not shortage,” which “happens when air whipped into ice
28   cream products during the freezing process escapes.” (Id. at 8.)

                                                     3
                                                                                18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2391 Page 4 of 17



 1         On October 15, 2019, Magistrate Judge Andrew G. Schopler entered a Scheduling
 2   Order, setting a deadline to “join other parties, to amend the pleadings, or to file additional
 3   pleadings” of November 1, 2019. (See ECF No. 32 ¶ 3.) He also set a deadline of
 4   February 1, 2020, by which to “have substantially completed document discovery,” (id.
 5   ¶ 4), and a fact discovery cut-off of May 4, 2020. (Id. ¶ 7.) Finally, a trial was set for
 6   February 9, 2021. (Id. ¶ 22.)
 7         The Parties then entered into discovery. Plaintiffs served their first set of requests
 8   for production of documents on October 30, 2019. (See ECF No. 38-3.) In a motion to
 9   compel production of documents filed on January 21, 2020, Plaintiffs noted that a
10   “company [had] purchased Eden Creamery, LLC last fall,” (ECF No. 38-1 at 11), and
11   attached as an exhibit the same article Defendants had included in the October 8, 2019 Joint
12   Discovery Plan. (Compare ECF No. 29 at 4 (citing https://www.latimes.com/business/
13   story/2019-09-16/halo-top-ice-cream-company-issold-to-blue-bunny), with ECF No. 38-
14   11.) Magistrate Judge Schopler granted in part and denied in part Plaintiffs’ motion to
15   compel on February 19, 2020. (See ECF No. 51; see also ECF No. 54 at 2:21–5:22,
16   20:3–22:6, 24:23–26:3.)
17         On March 13, 2020, the Parties filed a joint motion to amend the Scheduling Order
18   to extend the prior discovery deadlines and to set a briefing schedule on Plaintiffs’ Motion
19   for Class Certification. (See ECF No. 58.) The joint motion indicated that, “in late 2019,
20   Defendant Eden Creamery . . . was purchased by another company, Wells.” (Id. at 2.)
21   Magistrate Judge Schopler granted the Parties’ request, amending the Scheduling Order to
22   extend the deadline for substantial completion of document production to April 1, 2020,
23   and the fact discovery cut-off to August 6, 2020. (See ECF No. 59.) He also ordered
24   Plaintiffs to move for class certification on of before July 3, 2020. (See id.)
25         Plaintiffs filed a second motion to compel, this time from Mr. Woolverton, on
26   April 29, 2020. (See generally ECF No. 60.) Plaintiffs again acknowledged that, “[i]n the
27   Fall of 2019, [Mr. Woolverton] sold [Halo Top] to Wells . . . [,] reportedly for well over
28   $1 Billion.” (ECF No. 60-1 at 1.) Magistrate Judge Schopler granted in part and denied

                                                    4
                                                                                18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2392 Page 5 of 17



 1   in part Plaintiffs’ motion on May 29, 2020, (see ECF No. 63; see also ECF No. 66 at
 2   2:21–8:20, 16:5), as well as a further motion filed on June 19, 2020. (See ECF Nos. 73,
 3   99; see also ECF No. 96 at 4:5–5:23, 18:8–19:3.)
 4         Between January 31, and April 2, 2020, Defendants produced 192,000 pages of
 5   documents. (Mot. at 6 (citing ECF No. 79-5).) Plaintiffs took their first deposition, which
 6   was of Eden Creamery’s Federal Rule of Civil Procedure 30(b)(6) designee, on June 5,
 7   2020. (See id. at 6, 8–9.)
 8         On June 11, 2020, Plaintiffs informed Defendants of their intention to seek leave to
 9   file an amended complaint that would add Wells as a Defendant, remove Plaintiff Jacobson
10   and his Nevada state law claim, “[a]dd factual allegations consistent with facts learned by
11   Plaintiffs’ counsel through discovery,” refine the class definitions, and add a declaration
12   pursuant to California Civil Code § 1780. (See ECF No. 79-6 at 1.) Plaintiffs sent
13   Defendants a redlined draft on June 14, 2020. (See id. at 2.) The Parties met and conferred
14   on June 17, 2020, but Defendants would not stipulate to the filing of Plaintiffs’ Proposed
15   Second Amended Complaint. (See ECF No. 79-2 ¶ 6.)
16         The instant Motion to Amend followed on June 25, 2020. (See generally ECF No.
17   79.) Whereas Plaintiffs’ original and First Amended Complaints focused on the alleged
18   underfilling of Halo Top pints, (see generally ECF Nos. 1, 8), the Proposed Second
19   Amended Complaint alleges that Defendants’ Halo Top ice cream is “inherently defective”
20   because the ingredients and high “overrun” (i.e., whipped air content) render the product
21   “extremely fragile to changes in temperature and altitude” and, consequently, unable to
22   “survive the standard industry practices of cold storage warehouses, distributors, retail
23   store freezers, or freezers in the homes of consumers.” (See, e.g., SAC ¶¶ 4–5.) Plaintiffs
24   further allege that, despite being aware of this “defect,” Defendants “inform[] nobody of
25   the ‘defect[]’ . . . and place the blame on others when the inherent defect manifests in the
26   form of ‘shrinkage’ of the ice cream – a pint that is oftentimes dramatically underfilled for
27   the consumer.” (Id. ¶ 9.)
28   ///

                                                   5
                                                                              18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2393 Page 6 of 17



 1         Pursuant to the operative Scheduling Order, (see ECF No. 59), Plaintiffs moved for
 2   class certification on July 3, 2020. (See generally ECF No. 82.)
 3                                     MOTION TO SEAL
 4         As a preliminary matter, Plaintiffs seek leave to file under seal unredacted versions
 5   of their Memorandum in Support of their Motion to Amend (ECF No. 78), their Proposed
 6   Second Amended Complaint (ECF No. 78-1), and a redlined version of their Proposed
 7   Second Amended Complaint (ECF No. 78-2). (See generally Mot. to Seal.) Plaintiffs’
 8   Motion to Seal is predicated on Defendants’ designation of documents produced during
 9   discovery as “CONFIDENTIAL” and “CONFIDENTIAL – FOR COUNSEL ONLY”
10   pursuant to the Stipulated Protective Order entered February 19, 2020 (ECF No. 48). (See
11   Mot. at 2.) In their Response, Defendants concede that Plaintiffs’ Memorandum can be
12   filed publicly without redaction and propose a more limited set of redactions to the
13   Proposed Second Amended Complaint and redline. (See Resp. at 1.) Specifically,
14   Defendants seek to file under seal those portions of the Proposed Second Amended
15   Complaint discussing the January 2018 TIC Gums report, a portion of an internal
16   communication discussing the TIC Gums report, and portions of other internal
17   communications that “reveal non-public information regarding Halo Top’s business
18   strategies for working with new retail customers and distributors and product quality
19   optimization protocols.” (See id. at 1–2 (citing SAC ¶¶ 6, 7, 59, 60, 64, 68, 69, 73, 76,
20   78–80).)
21         A party seeking to seal a judicial record bears the burden of overcoming the strong
22   presumption of access. Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th
23   Cir. 2003).   The showing required to meet this burden depends upon whether the
24   documents to be sealed relate to a motion that is “more than tangentially related to the
25   merits of the case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1102 (9th
26   Cir. 2016). When the underlying motion is more than tangentially related to the merits, the
27   “compelling reasons” standard applies. Id. at 1096–98. When the underlying motion does
28   not surpass the tangential relevance threshold, the “good cause” standard applies. Id.

                                                  6
                                                                             18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2394 Page 7 of 17



 1         Neither Plaintiffs nor Defendants satisfy either standard here. “The existence of a
 2   stipulated protected order is not enough, standing alone, to justify sealing under [even the
 3   more permissive] the ‘good cause’ standard.” Signal Hill Serv., Inc. v. Macquarie Bank
 4   Ltd., No. CV1101539MMMJEMX, 2013 WL 12244287, at *2 (C.D. Cal. May 14, 2013)
 5   (citing Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992); In re
 6   Ferrero Litig., No. 11-CV-205 H(CAB), 2011 WL 3360443, *2 (S.D. Cal. Aug. 3, 2011)).
 7   Further, “[a] party asserting that there is good cause to seal because of possible harm to its
 8   competitive and financial position must proffer ‘specific demonstrations of fact, supported
 9   where possible by affidavits and concrete examples.’” Id. at *3 (C.D. Cal. May 14, 2013)
10   (citing Foltz, 331 F.3d at 1131; Contratto v. Ethicon, Inc., 227 F.R.D. 304, 307 (N.D. Cal.
11   2005)). “This standard requires a particularized showing that there is good cause to seal
12   each exhibit that is the subject of movant’s application.” Id. (emphasis in original).
13         Plaintiffs cite only to the Protective Order as justification for sealing portions of the
14   Proposed Second Amended Complaint, (see Mot. to Seal at 2–3), while Defendants
15   additionally rely on the declaration of their counsel, Keri E. Borders. (See Resp. at 1–2
16   (citing ECF No. 86-1 (“Borders Decl.”)).) Ms. Borders declares—based on her “personal
17   knowledge,” (Borders Decl. ¶ 2)—that public disclosure of the TIC Gums report “would
18   cause harm to the commercial and competitive interests of both TIC Gums and Halo Top,”
19   (id. ¶ 6), and that disclosure of the additional internal business communications might
20   provide Halo Top’s competitors an “unfair advantage,” allowing them “to out-compete
21   Halo Top in recruiting new retail customers and optimizing their distribution processes,
22   without incurring any cost.” (Id. ¶ 9.) Ms. Borders’ declaration, however, “does not
23   discuss the [underlying] documents or information in a particularized fashion, nor offer
24   specific demonstrations of fact or concrete examples of the manner in which disclosure of
25   the materials would hurt [Halo Top]’s business.” See Signal Hill Serv., Inc., 2013 WL
26   12244287, at *3. Ms. Border’s “declaration fails, moreover, to explain how [s]he has
27   personal knowledge of [Halo Top]’s business operations; without demonstrating that [s]he
28   has personal knowledge that disclosure of the materials would injure [Halo Top]’s

                                                   7
                                                                                18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2395 Page 8 of 17



 1   business, h[er] declaration asserting the possib[i]lity of such injury is entitled to no weight.”
 2   See id. (citing Jagar v. Jagar, No. C-09-01455 EDL, 2009 WL 4251176, *2 (N.D. Cal.
 3   Nov. 23, 2009); Fidelity Nat’l Fin., Inc. v. Firedman, No. CV 06–4271 CAS (JWJx), 2009
 4   WL 1160234, *6 n. 4 (C.D. Cal. Apr. 27, 2009)); see also, e.g., Bank Melli Iran v. Pahlavi,
 5   58 F.3d 1406, 1412 (9th Cir. 1995) (“[I]nformation and belief declarations from . . . counsel
 6   . . . [a]re entitled to no weight because the declarant d[oes] not have personal knowledge.”).
 7         The Court therefore DENIES WITHOUT PREJUDICE Plaintiffs’ Motion to Seal.
 8   Either Party MAY FILE a renewed motion to file under seal any documents for which
 9   “compelling reasons” exist within fourteen (14) days of the electronic docketing of this
10   Order. Should neither Party elect to file a renewed motion, Plaintiffs SHALL FILE
11   PUBLICLY ECF No. 78 and Defendants SHALL FILE PUBLICLY ECF No. 87 in their
12   entirety within twenty-one (21) days of the electronic docketing of this Order.
13                                      MOTION TO AMEND
14   I.    Legal Standard
15         Under Federal Rule of Civil Procedure 15(a), a plaintiff may amend their complaint
16   once as a matter of course within specified time limits. Fed. R. Civ. P. 15(a)(1). “In all
17   other cases, a party may amend its pleading only with the opposing party’s written consent
18   or the court’s leave. The court should freely give leave when justice so requires.” Fed. R.
19   Civ. P. 15(a)(2). “Amendments seeking to add claims are to be granted more freely than
20   amendments adding parties.” Union Pac. R. Co. v. Nev. Power Co., 950 F.2d 1429, 1432
21   (9th Cir. 1991) (citing Martell v. Trilogy Ltd., 872 F.2d 322, 324 (9th Cir. 1989)).
22         After a pretrial scheduling order establishing a timetable for amending the pleadings
23   has been filed, however, any request for leave to amend is reviewed under Federal Rule of
24   Civil Procedure 16. Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294–95 (9th Cir. 2000).
25   “Where a party moves to amend the pleadings after a deadline set in the Rule 16 scheduling
26   order, the Court should not modify the scheduling order ‘except upon a showing of good
27   cause.’” Crockett & Myers, Ltd. v. Napier, Fitzgerald & Kirby, LLP, 430 F. Supp. 2d 1157,
28   1163 (D. Nev. 2006) (quoting Fed. R. Civ. P. 16(b)). Only after a party “satisf[ies] the

                                                     8
                                                                                 18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2396 Page 9 of 17



 1   ‘good cause’ requirement” will the court consider “whether an amended pleading under
 2   Rule 15 is proper.” Hoffman v. Blattner Energy, Inc., 315 F.R.D. 324, 335 (C.D. Cal.
 3   2016).
 4         “Unlike Rule 15(a)’s liberal amendment policy which focuses on the bad faith of the
 5   party seeking to interpose an amendment and the prejudice to the opposing party, Rule
 6   16(b)’s ‘good cause’ standard primarily considers the diligence of the party seeking the
 7   amendment.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
 8   “While a court may take into account any prejudice to the party opposing modification of
 9   the scheduling order, ‘the focus of the [Rule 16(b)] inquiry is upon the moving party’s
10   reasons for seeking modification. . . . If that party was not diligent, the inquiry should
11   end.’” In re W. States Wholesale Nat. Gas, 715 F.3d 716, 737 (9th Cir. 2013) (quoting
12   Johnson, 975 F.2d at 609).
13   II.   Analysis
14         Plaintiffs seek leave to file a Second Amended Complaint for the following
15   purposes: (1) to add Wells as a Defendant as “successor in interest” to Halo Top; (2) to add
16   “substantial factual allegations supporting liability for all Defendants” and a theory or fraud
17   by omission of material facts; (3) to revise the Class Definitions; and (4) to address certain
18   “procedural housekeeping matters,” including adding an affidavit pursuant to California
19   Civil Code § 1780. (See Mot. at 2.) Defendants oppose on the grounds that Plaintiffs’
20   proposed amendments are untimely, prejudicial, and futile. (See Opp’n at 6–23.) Given
21   the advanced stage of this litigation, the Court agrees with Defendants that Plaintiffs have
22   not established the requisite diligence to extend the deadline to file their Proposed Second
23   Amended Complaint.
24         A.     Addition of Wells Enterprises, Inc. as Defendant
25         Plaintiffs seek to add Wells as a Defendant, purportedly as a “successor in interest”
26   to Halo Top. (See Mot. to Amend at 5.) Defendants first disclosed to Plaintiff the sale of
27   Halo Top to Wells, however, in the Parties’ October 8, 2019 Joint Discovery Plan, (ECF
28   No. 29 at 4)—well before the November 1, 2019 deadline to amend the pleadings, (see

                                                    9
                                                                                18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2397 Page 10 of 17



 1   ECF No. 32 ¶ 3)—and Plaintiffs themselves made several references to Wells’ acquisition
 2   of Halo Top in their own filings beginning on January 21, 2020. (See ECF No. 38-1 at 11;
 3   see also ECF No. 58 at 2; ECF No. 60-1 at 1.) Nonetheless, Plaintiffs failed to seek leave
 4   to amend the Scheduling Order to add Wells until nearly eight months later on June 25,
 5   2020, (see ECF No. 79; cf. ECF No. 58 (prior motion to amend Scheduling Order not
 6   requesting extension of deadline to amend pleadings or add parties)), and maintain that
 7   they were diligent in seeking amendment because “Plaintiffs could not have known the
 8   details of the deal . . . until documents and testimony were produced in discovery.” (Reply
 9   at 5.)
10            The “details of the deal,” however, were not necessary; the knowledge that Wells
11   purchased Halo Top was sufficient to put Plaintiffs on notice of Wells’ potential liability.
12   Yet despite learning that Wells had purchased Halo Top in October 2019, Plaintiffs waited
13   eight months to seek leave to add Wells as a defendant. (See ECF No. 79.) Such delay is
14   hardly diligent. See, e.g., Denham v. Glob. Distrib. Servs., Inc., No. 18CV1495-LAB
15   (MDD), 2020 WL 2218966, at *1 (S.D. Cal. May 6, 2020) (denying motion for leave to
16   amend scheduling order to add defendant where the plaintiffs “were on notice of [the new
17   defendant]’s potential liability three months before they first moved for leave to add him
18   as a defendant”); Sizzler USA Franchise, Inc. v. Cal. Ventures, LLC, No. CV 09-1357-GAF
19   (CWX), 2009 WL 10676156, at *2 (C.D. Cal. Dec. 29, 2009) (denying motion for leave to
20   amend scheduling order to add individual defendant where the plaintiff waited nine months
21   after receiving a declaration indicating the individual defendant’s ownership and control
22   of corporate defendant); see also B2B CFO Partners, LLC v. Kaufman, No. CV 09-2158-
23   PHX-JAT, 2011 WL 2713887, at *4 (D. Ariz. July 13, 2011) (“If further investigation was
24   truly necessary, the Court fails to understand—and Plaintiffs fail to adequately explain—
25   why Plaintiffs did not follow up for so long.”).
26            Although Plaintiffs’ lack of diligence is sufficient grounds to deny the request to add
27   Wells as a defendant, see In re W. States Wholesale Nat. Gas, 715 F.3d at 737, the Court’s
28   conclusion is bolstered by the prejudice that Wells would experience if Plaintiffs’ proposed

                                                     10
                                                                                 18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2398 Page 11 of 17



 1   amendment were allowed at this late stage. Plaintiffs’ filed their Motion to Amend on
 2   June 25, 2020 (see generally ECF No. 79), only a week before the class certification
 3   deadline and a little over a month before the fact discovery cut-off.1 (See ECF No. 59.)
 4   While this Motion was pending, fact discovery closed. (See id.) It is undisputed that Wells
 5   has not had the opportunity to engage in discovery or motion practice, (see Opp’n at 11);
 6   accordingly, the Court would have to reopen discovery and extend the remaining deadlines,
 7   including the deadlines for class certification, dispositive motions, and trial, injecting
 8   further delay into a case filed approximately two-and-a-half years ago. “Especially given
 9   the age of this case, the Court cannot countenance such delays by finding good cause to
10   permit amendment.” See Denham, 2020 WL 2218966, at *1). Accordingly, the Court
11   DENIES Plaintiffs’ request to modify the Scheduling Order to add Wells as a defendant.
12          B.     Addition of “Substantial Factual Allegations” and New Theory of Liability
13          The bulk of Plaintiffs’ proposed amendments represent a shift from their initial
14   theory that Defendants intentionally underfill their Halo Top pints to a new theory of
15   liability: that Defendants market their ice cream as pints despite knowing that their product
16   is “inherently defective” such that it experiences extreme “shrinkage” throughout the
17   standard distribution and retail chain before reaching consumers.                  (See, e.g., SAC
18   ¶¶ 3–12.) Plaintiffs also seek to add a new cause of action for fraud by intentional
19   misrepresentation and omission based on these allegations. (See id. ¶¶ 174–80.)
20          Plaintiffs contend that they were diligent in seeking amendment because the factual
21   basis for these new allegations was not available through discovery “until recently.” (See
22   Mot. to Amend at 6.) Plaintiffs claim that their “short period of time spent reviewing
23   documents, deposing the 30(b)(6) witness, drafting an amended complaint, and the
24   supporting documents reflects diligent pursuit of amendment.” (Id. at 15–16.) Defendants
25   counter that the fact that “ice cream can be subject to shrinkage as a result of temperature
26
27   1
       Indeed, the Motion to Amend was noticed for a hearing on July 27, 2020 (see ECF No. 79), only a week-
28   and-a-half before the fact discovery cut-off and approximately a month before Defendants’ opposition to
     the Motion for Class Certification was due. (See ECF No. 59.)

                                                       11
                                                                                      18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2399 Page 12 of 17



 1   fluctuation prior to consumption is something plaintiffs have known about for more than
 2   two years.” (Opp’n at 8.) Further, “the large majority of documents that the [Proposed
 3   Second Amended Complaint] relies upon were produced in January, almost five months
 4   before plaintiffs moved to amend.” (Id. at 8–9 (emphasis in original) (citing ECF No. 88-
 5   1 (“Queen Decl.”) ¶ 5).)
 6         Although a closer question than Plaintiffs’ request to add Wells, the Court concludes
 7   that Plaintiffs again fail to demonstrate their diligence. See Morgal v. Maricopa Cty. Bd.
 8   of Sup’rs, 284 F.R.D. 452, 460 (D. Ariz. 2012). It has been clear from the outset of this
 9   case that “shrinkage” would be a key issue in one way or another. (See, e.g., ECF No. 14-
10   1 at 1 (contending in Defendants’ second motion to dismiss that “Eden Creamery’s
11   products contain a ‘pint’ of ice cream when they are manufactured and . . . Plaintiffs
12   contend that Eden Creamery is liable for fraud – not based on its own conduct – but based
13   on alleged, random product mishandling by third parties such as retailers”); ECF No. 22 at
14   19 (Judge Bashant’s June 26, 2019 Order on Defendants’ prior motion to dismiss, noting
15   that, “[a]s a matter of common sense, ice cream may ‘settle’ by melting”).) Indeed, Eden
16   Creamery informed most of named Plaintiffs after receiving their complaints that, “[b]y
17   way of explanation, what happens here is that, at some point in the supply chain, the ice
18   cream slightly melts and then refreezes. When this happens, the ice cream condenses
19   down, leaving space inside the pint.” (See, e.g., FAC ¶¶ 53 (email to Plaintiff Neely from
20   April 2018), 57 (email to Plaintiff Lichten from January 2017), 62 (email to Plaintiff
21   Jacobson from April 2018), 67 (email to Plaintiff Petefish from April 2018), 70 (email to
22   Plaintiff Cox from April 2017), 79 (email to Plaintiff Kinman from May 2018), 86 (email
23   to Plaintiff Tovar from January 2018).)
24         Nonetheless, Plaintiffs contend that they could not have been aware of the facts
25   underlying their new theories until discovery began. (See Mot. to Amend at 14–16.)
26   Although there is undoubtedly some truth to Plaintiffs’ assertion, Defendants began
27   producing documents on January 31, 2020, (see ECF No. 79-2 (“Brown Decl.”) ¶ 3 & Ex.
28   C; Queen Decl. ¶ 3), and twelve of the sixteen new documents referenced in the proposed

                                                 12
                                                                             18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2400 Page 13 of 17



 1   Second Amended Complaint were contained in that first production of documents, (see
 2   Queen Decl. ¶ 5), which comprised 12,224 pages. (See Brown Decl. Ex. C at 1.) The
 3   Court recognizes that document review takes time, but Plaintiffs—who bear the burden—
 4   have failed to account for the five months between the production of these key documents
 5   and the filing of the instant Motion to Amend. Further, to the extent Plaintiffs contend that
 6   they diligently moved to amend following Eden Creamery’s deposition, (see Mot. to
 7   Amend at 8–9), Plaintiffs fail to articulate what new facts uncovered at the deposition were
 8   critical to their request. (See Opp’n at 9.) The Court therefore concludes that Plaintiffs
 9   have failed to establish the requisite diligence. See Ogier v. KC Care, LLC, No. 3:18-CV-
10   00361-YY, 2019 WL 3210089, at *3 (D. Or. June 17, 2019) (“Courts have held that waiting
11   one month after discovering new facts to inform the opposing party of its intent to bring a
12   motion to amend or waiting two months after discovery of new facts to file a motion for
13   leave to amend does not constitute diligence under Rule 16.” (collecting cases)), report
14   and recommendation adopted, No. 3:18-CV-0361-YY, 2019 WL 3206839 (D. Or. July 15,
15   2019); see also O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1367
16   (Fed. Cir. 2006) (concluding that the plaintiff was not diligent in seeking leave to amend
17   where three months elapsed between discovery of new facts and filing of motion); Par
18   Pharm., Inc. v. Takeda Pharm. Co., No. 513CV01927LHKPSG, 2014 WL 3704819, at *2
19   (N.D. Cal. July 23, 2014) (“By waiting four months to seek leave, Defendants were not
20   diligent, even if they did not intend to sandbag.”); EPIS, Inc. v. Fid. & Guar. Life Ins. Co.,
21   156 F. Supp. 2d 1116, 1133 (N.D. Cal. 2001) (finding lack of diligence where the plaintiff
22   waited three months after discovering new facts to file motion to amend complaint). 2
23
24   2
       Plaintiffs cite to several cases involving delays of several months to support their diligence. (See Mot.
25   to Amend at 14–15 (citing Story v. Midland Funding LLC, No. 3:15-CV-0194-AC, 2016 WL 5868077, at
     *3 (D. Or. Oct. 7, 2016); Copart, Inc. v. Sparta Consulting, Inc., No. 214CV00046KJMCKD, 2016 WL
26   3126108, at *3–4 (E.D. Cal. June 2, 2016); Bd. of Trustees of the Auto. Indus. Welfare Fund v. Groth
     Oldsmobile/Chevrolet, Inc., No. C 09-0465 PJH, 2010 WL 760452, at *1, *3 (N.D. Cal. Mar. 4, 2010);
27   Trimble Navigation Ltd. v. RHS, Inc., No. C 03-1604 PJH, 2007 WL 2727164, at *9–10 (N.D. Cal. Sept.
28   17, 2007)). As Plaintiffs concede, however, “[t]he inquiry is case-specific,” (see id. at 14), and in
     Plaintiffs’ cases—none of which are binding—the movant was proceeding pro se, see, e.g., Story, 2016

                                                         13
                                                                                         18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2401 Page 14 of 17



 1          The same is true of Plaintiffs’ allegations that Defendants’ Halo Top products were
 2   “underweight.” Defendants are correct that Plaintiffs have been aware of this issue since
 3   January 2017, when Plaintiff Lichten bought pints weighing only eleven ounces. 3 (See
 4   Opp’n at 8 (citing Queen Decl. Ex. C at -02, -06.) “It would be unfair to the [D]efendant[s]
 5   to permit the [P]laintiff[s] to change strategies at th[is] late stage of litigation.” See Eagle
 6   v. Am. Tel. & Tel. Co., 769 F.2d 541, 548 (9th Cir. 1985).
 7          Again, while Plaintiffs’ lack of diligence alone is a sufficient basis to deny their
 8   Motion to Amend, see In re W. States Wholesale Nat. Gas, 715 F.3d at 737, the Court also
 9   concludes that the proposed amendments would prejudice Defendants. Plaintiffs argue that
10   Defendants will suffer no prejudice because “[t]he additional facts and theory of liability
11   against Defendants in the [Proposed Second Amended Complaint] are based on the same
12   documents and testimony provided in response to the underlying theory of the F[irst
13   Amended Complaint].” (See Reply at 6.) That Plaintiffs have all the discovery needed to
14   prosecute their new theory, however, does not mean that Defendants have all of the
15   discovery they need to defend against it. See, e.g., Hulstedt v. City of Scottsdale, No. CV-
16   09-1258-PHX-GMS, 2011 WL 2669228, at *5 (D. Ariz. July 7, 2011) (“[S]eeking to file
17   a second amended complaint at the end of discovery is prejudicial to the Defendants in that
18   it deprives them of the opportunity to develop discovery in response to such of Plaintiffs
19   theories as are new.”). Although Plaintiffs fault Defendants for failing to “point to any
20   documents or testimony that would be necessary to respond to the filing of the [proposed
21   Second Amended Complaint,” (see Reply at 6), Defendants contend that additional
22   discovery would be necessary to refute, among other things, Plaintiffs’ allegations that
23
24
     WL 5868077, at *1; additional discovery would not be required, see, e.g., Copart, Inc., 2016 WL 3126108,
25   at *3–4, or would be “limited,” see, e.g., Trimble Navigation Ltd., 2007 WL 2727164, at *11 (N.D. Cal.
     Sept. 17, 2007); or leave to amend was sought much earlier in the case. See, e.g., Groth, 2010 WL 760452,
26   at *1, *3 (concluding that the movant did not unduly delay where motion to amend was filed less than one
     year after case was initiated).
27
     3
28    Although a pint contains sixteen fluid ounces, it is not clear from the Proposed Second Amended
     Complaint what the advertised weight of Halo Top pints is.

                                                        14
                                                                                        18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2402 Page 15 of 17



 1   “Halo Top’s ice cream is particularly vulnerable to changes and altitude as compared to
 2   ‘most ice creams’” and “[n]one of Halo Top’s storage facilities, distributors, or retailers
 3   knew about this supposed defect.” (See Opp’n at 11.) Now that the discovery deadline has
 4   passed, (see ECF No. 59), allowing Plaintiff to amend would entail the delay and expense
 5   of reopening discovery.
 6         The Court therefore concludes that Plaintiffs have failed to establish good cause to
 7   substantially change their theory of the case at this late stage. See, e.g., AmerisourceBergen
 8   Corp. v. Dialysist W., Inc., 465 F.3d 946, 953–54 (9th Cir. 2006) (“Allowing [the plaintiff]
 9   to ‘advance different legal theories and require proof of different facts’ at this stage in the
10   litigation would have prejudiced [the defendant].” (citing Chodos v. W. Publ’g Co., 292
11   F.3d 992, 1003 (9th Cir. 2002); Jackson v. Bank of Haw., 902 F.2d 1385, 1387 (9th Cir.
12   1990); Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990)));
13   Finazzo v. Haw. Airlines, No. CIV. 05-00524JSMLEK, 2007 WL 1080095, at *5 (D. Haw.
14   Apr. 6, 2007) (denying motion for leave to amend where “the addition of the new factual
15   allegations would significantly delay the case and would prejudice Defendant’s interest in
16   a speedy resolution of the instant action”). Accordingly, the Court DENIES Plaintiffs’
17   request to modify the Scheduling Order to amend their theory of liability and to add a new
18   claim against Defendants.
19         C.     Revision of Class Definitions
20         Plaintiffs propose revising the Class Definition(s) to make them “consistent with
21   the[ proposed] additional facts.” (See Mot. to Amend at 2.) Because the Court concludes
22   that Plaintiffs have failed to establish good cause as to the new factual allegations, see
23   supra Section II.B, the Court also concludes that Plaintiffs have failed to establish good
24   cause as to the revised Class Definition(s). Further, Plaintiffs already have moved for class
25   certification under their prior Class Definition(s). (See generally ECF No. 82.) The Court
26   therefore DENIES Plaintiffs’ request to modify the Scheduling Order to revise the Class
27   Definition(s).
28   ///

                                                   15
                                                                                18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2403 Page 16 of 17



 1         D.     “Housekeeping” Matters
 2         Finally, Plaintiffs seek to add an affidavit from Plaintiff Neely pursuant to California
 3   Civil Code § 1780, (see Mot. to Amend at 2), which requires a plaintiff pursuing a claim
 4   under the CLRA to file “concurrently with the filing of the complaint” an affidavit
 5   indicating that the plaintiff resides within the county in which the action was commenced
 6   or “where the transaction or any substantial portion thereof occurred.” Cal. Civ. Code
 7   § 1780(d). Plaintiffs failed to file an affidavit with either their original Complaint, (see
 8   generally ECF No. 1), or their First Amended Complaint. (See generally ECF No. 8.)
 9         Defendants contend that Plaintiffs’ failure to add a venue affidavit for two years
10   evidences a lack of diligence. (See Opp’n at 10.) The Court agrees. See Wolf v. Hewlett
11   Packard Co., No. CV1501221BROGJSX, 2016 WL 8931307, at *5 (C.D. Cal. Apr. 18,
12   2016) (“Accordingly, the Court concludes that Plaintiff was not diligent in amending her
13   complaint to add the [section 1780] venue affidavit.” (citing Johnson, 975 F.2d at 610).);
14   see also Aldaya v. Encore Capital Grp., Inc., No. CV 15-00284 SOM-RLP, 2017 WL
15   11139923, at *3 (D. Haw. Mar. 7, 2017) (“Attorney error and oversight do not establish
16   diligence.” (citing Provident Energy Assocs. of Mont. v. Bullington, 77 Fed. App’x 427,
17   428–29 (9th Cir. 2003); Schultz v. Wal-Mart Stores, Inc., 68 Fed. App’x 130, 131–33 (9th
18   Cir. 2003); Turner v. Imperial Stores, No. 95-56319, 1996 WL 738630, at *1 (9th Cir. Dec.
19   23, 1996))). The Court therefore DENIES Plaintiffs’ request to modify the Scheduling
20   Order to add a venue affidavit pursuant to California Civil Code § 1780.
21                                          *     *      *
22         Because the Court concludes that Plaintiffs have failed to establish that they were
23   diligent in seeking any of their proposed amendments, the Court DENIES Plaintiffs’
24   Motion to Amend.
25                         MOTION FOR CLASS CERTIFICATION
26         Although Plaintiffs filed their Motion for Class Certification on July 3, 2020, (see
27   ECF No. 82), the briefing was stayed pending resolution of Plaintiffs’ Motion to Amend.
28   (See ECF Nos. 94, 102.) Given the Court’s ruling on the Motion to Amend, see supra

                                                  16
                                                                               18-CV-1298 TWR (AGS)
 Case 3:18-cv-01298-TWR-AGS Document 104 Filed 12/08/20 PageID.2404 Page 17 of 17



 1   pages 8–16, the Court SETS a hearing on Plaintiffs’ Motion for Class Certification for
 2   February 17, 2021 at 1:30 p.m. in Courtroom 3A, with the Opposition and Reply to be filed
 3   as ordered by Judges Bashant and Schopler. (See ECF Nos. 94, 102.)
 4                                       CONCLUSION
 5         In light of the foregoing, the Court DENIES WITHOUT PREJUDICE Plaintiffs’
 6   Motion to Seal (ECF No. 77), DENIES Plaintiffs’ Motion to Amend (ECF No. 79), and
 7   SETS a hearing on Plaintiffs’ Motion for Class Certification (ECF No. 82) for February 17,
 8   2021 at 1:30 p.m. in Courtroom 3A. Either Party MAY FILE a renewed motion to file
 9   under seal portions of the Proposed Second Amended Complaint within fourteen (14) days
10   of the electronic docketing of this Order. Should neither Party elect to file a renewed
11   motion, Plaintiffs SHALL FILE PUBLICLY ECF No. 78 and Defendants SHALL FILE
12   PUBLICLY ECF No. 87 in their entirety within twenty-one (21) days of the electronic
13   docketing of this Order.
14         IT IS SO ORDERED.
15
16   Dated: December 8, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                 17
                                                                            18-CV-1298 TWR (AGS)
